The majority opinion sets forth the facts so far as the judgment and the application to cancel are concerned. As I view the complaint and the record that was before the district court, including the testimony to which reference is made in the majority opinion, it is clear to me the district court was correct in denying the application.
The complaint does not need to use the term "willful and malicious." It is sufficient if it sets forth facts which show that the acts of the judgment debtor were willful and malicious as these words are used in our statute. The record shows more than negligence on the part of the judgment debtor. Negligence is a negative quality. There was more than this in his acts. "Willful" is an affirmative condition confined to the willingness to do the thing which he is doing as opposed to a chance happening. Clearly the liability arose from a willful act.
As the majority opinion points out, to make an act malicious in the sense used here, it is not necessary to show animosity against the person *Page 306 
injured. Defendant was rushing, not only intentionally, but also with an utter disregard of the rights of anyone who might be ahead of him on the road. He was moving at the rate of probably fifty miles an hour under conditions that he knew required caution and greatly reduced speed, and he was charged with the knowledge that other travelers might be ahead of him stalled on the highway or moving cautiously and carefully. Clearly, there was an intent to do a wrongful act when under the conditions of the road he plunged ahead as he did when the visibility was so low that he must have known that he could not stop in time to save anyone ahead of him, and not caring who was ahead.
Now he applies to the district court to be released from the onus of such judgment. Under the provisions of Section 7710 of the code, he must produce such a record so it will "appear to the court that the applicant has thus been discharged from the payment of such judgment." The majority opinion shows the defendant would not be entitled to a cancellation of such judgment if the judgment was on a liability arising from the willful and malicious injuries as such terms are defined. To my mind, the record shows the liability did so arise and the trial court so found. Consequently, the judgment debtor is not entitled to a cancellation of his judgment.
This is a case of first impression in this state. It involves a provision for the benefit of the judgment debtor wherein he attempts to get rid of the burden of a judgment entered in the court. The bankruptcy statute is intended for the benefit of the honest debtor, the unfortunate debtor. It is not a pardon for the reckless acts of one guilty of culpable negligence.
This is not an action to quiet title where the character of the judgment may be determined. It is not a proceeding to enforce the judgment. It is a summary proceeding to have a judgment "satisfied of record." The debtor made no attempt to show he had no interest in real estate at the time the judgment was entered. The question was not raised. While the statute is for the debtor's benefit, he should be required to show clearly and satisfactorily that this judgment is not tainted, that he is entitled to have it cancelled, that as an honest though unfortunate debtor he committed no wrong on the plaintiff by means *Page 307 
of culpable acts evincing a defiant disregard of rights of others including this plaintiff.
We should make such principle the basis for this state; and in laying down a rule to govern the cancellation of judgments of records in this jurisdiction, the district court should have great latitude in determining the actual facts of the individual case even though there may be plenty of "authority" to the contrary — authority that would limit his scope of investigation.
The case at bar turns on a question of fact. I believe the district court found the facts accurately and therefore decided the question correctly.